PER CURIAM.
| j Granted in part. We find no error in the court of appeal’s conclusion that the district court was without subject matter jurisdiction to consider relator’s appeal pursuant to La. R.S. 30:2050.21. However, we find relator’s June 12, 2009 petition for judicial review, though styled as an appeal pursuant to La. R.S. 30:2050.21, was filed within thirty days of the secretary’s June 4, 2009 denial of the request for adjudicatory hearing, and therefore would have been timely as a request for de novo review of the decision pursuant to La. R.S. 30:2024(C). Accordingly, in the interest of justice, the matter is remanded to the district court, which is instructed to convert relator’s appeal to an application for de novo review of the secretary’s decision pursuant to La. R.S. 30:2024(C). See, e.g., Douglas v. Alton Ochsner Medical Found., 96-2825 (La.6/13/97), 695 So.2d 953. In all other respects, the writ is denied.